Judgment, Supreme Court, New York County (William A. Wetzel, J.), entered on or about July 6, 2006, which dismissed the petition seeking to annul or modify the disciplinary suspension of medical privileges, unanimously affirmed, without costs.
Respondents’ determination was not in violation of lawful procedure or affected by an error of law, nor was it arbitrary and capricious or an abuse of discretion (CPLR 7803 [3]). The hospital’s bylaws allowed the presence of counsel for respondent at the hearing. There is no indication that counsel performed any decision-making function at the proceedings. The bylaws also provided for the Ad Hoc Committee to determine the relevance of evidence. There is no indication that relevant evidence was erroneously precluded. The record supports the conclusion that petitioner was not deprived of his right to due process. The penalty imposed was not shocking to one’s sense of fairness (see Matter of Chen v Administrative Review Bd. of State Bd. for Professional Med. Conduct, 3 AD3d 617 [2004]). Concur—Saxe, J.P., Williams, Buckley, Catterson and Malone, JJ.